Title: To George Washington from Samuel Low, 13 February 1784
From: Low, Samuel
To: Washington, George



Sir
Baltimore [Md.], Feby 13th 1784.

I beg leave to offer the enclosed piece to your perusal, requesting your Excellency’s permission to publish the same with a Poem, intitled Winter Display’d your Excellency’s immediate answer on this head will be very acceptable.
I flatter myself, your Excellency will not be displeas’d with any commendatory expressions in the enclos’d, as I am confident of their truth, & be assured, sir, that my desire to inscribe

this Poem to your Excellency is merely the effect of ardor & Sincerity; But shou’d your Excellency think proper to make any alterations, your noting the same to me will be an indelible favour.
I shou’d not have made bold to urge a reply on this Business with such haste, but the Manuscript is in the hands of the Printer in this Town, who only waits for your Excellency’s permission to prefix the enclosed Dedication. I have the honour to be, with the profoundest respect & Veneration, Your Excellency’s Mo: Obedt Hbe Servt

The Author

